United States Court of Appeals
                     For the First Circuit


No. 08-2243

                      EVGENIYA KARTASHEVA,
                           Petitioner,

                               v.

                      ERIC H. HOLDER,1 JR.,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court issued on September 11, 2009, is
amended as follows:


     On page 5, line 14, change "Karasheva" to "Kartasheva".

     On page 7, line 7, change "July 19, 2004" to "August 30,
2004".

     One page 9, line 12, change "December 15" to "December 14".

     On page 17, line 12, change "Kartesheva's" to "Kartasheva's".

     On page 20, line 7, change "December 15" to "December 14".




    1
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as the respondent.